DETAILED ACTION
This is in response to the Amendment filed 5/3/2021 wherein claims 1-20 are cancelled, claims 24-25, 28, 31-33, and 35-37 are withdrawn and claims 21-23, 26-27, 29-30, 34, and 38-39 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because hatching is required for Figures 3 and 4. 
“Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may be confined to an edging drawn around the entire inside of the outline of the area to be hatched. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section.” See CFR 1.84 (h)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 

Claim Objections
Claims 38-39 are objected to because of the following informalities: 
“the channels” (Claim 38, line 1) is believed to be in error for - - the plurality of channels - -; and
 “The fluid conduit” (Claim 39, line 1) is believed to be in error for - - The combustor system - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 26-27, 29-30, 34, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Shutts (US 3,001,366) in view of Kleinow (US 2013/0251939).
Regarding Independent Claim 21, Shutts teaches (Figures 1-3) a fluid conduit (see Figures 2-3) comprising:
a cross-over tube (28) comprising a first end (the end of tube 28 near 21; see Figures 2-3) configured to extend into a first combustor liner (24, at the left side of Figures 2-3) of a gas turbine engine (Column 1, lines 9-11) and a second end (the end of tube 28 near 22; see Figures 2-3) configured to extend into a second combustor liner (24, at the right side of Figures 2-3) of the gas turbine engine (Column 1, lines 9-11), wherein an interior (see Figures 2-3) of the cross-over tube (28) defines a passageway (see Figures 2-3), and wherein the cross-over tube (28) is longitudinally positioned (see Figures 2-3) about a longitudinal axis (annotated below); and
a flange (36, 38, 40, 44, 48, 54; see Figure 2) extending radially away from (see Figure 2) the longitudinal axis (annotated below) and outwardly from an outer surface (the outer surface at 26; see Figure 2) of the cross-over tube (28), wherein the flange (36, 38, 40, 44, 48, 54; see Figure 2) is configured to engage (via 32 and 48) at least one of the first combustor liner (24, at the left side of Figures 2-3) or the second combustor liner (24, at the right side of Figures 2-3), and wherein the flange (36, 38, 40, 44, 48, 54; see Figure 2) comprises:
	a radially outer edge (at 40 and 50; see Figure 2) relative to the longitudinal axis (annotated below); and


    PNG
    media_image1.png
    1304
    1120
    media_image1.png
    Greyscale

Shutts does not teach that the cross-over tube is made of ceramic matrix composite material.
Kleinow teaches (Paragraph 0003) the use of continuous fiber reinforced ceramic components, a type of ceramic matrix composite, in shrouds, combustor liners, vanes (nozzles), blades (buckets), and other high temperature components for gas turbine engines.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shutts to include the use of ceramic matrix composite material in his high 
It is noted that the term “flange” has been interpreted using Merriam-Webster’s Online dictionary definition “an edge that sticks out from something and is used for strength, for guiding, or for attachment to another object” and the term “channel” has been interpreted using dictionary.com’s definition “a furrow, tube, or other groovelike passageway through which something flows”.
Regarding Claim 22, Shutts in view of Kleinow teaches the invention as claimed and as discussed above. Shutts in view of Kleinow does not teach, as discussed so far, wherein the CMC cross-over tube and the flange are formed from a single CMC element.
Kleinow teaches (Paragraph 0020) producing complicated geometries from CMC materials and providing a fully integrated part that defines a unitary part.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shutts in view of Kleinow to include the material as taught by Kleinow for the same reasons discussed above in claim 21.
In addition, it is noted that making a part integral, as it is disclosed and claimed in the instant application, was an obvious extension of prior art teachings, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). MPEP 2144.04 V B.
Regarding Claim 23, Shutts in view of Kleinow teaches the invention as claimed and as discussed above. Shutts further teaches (Figures 1-3) wherein the flange (36, 38, 40, 44, 48, 54; see Figure 2) is arranged between the first end (the end of tube 28 near 21; see Figures 2-3) and the second end (the end of tube 28 near 22; see Figures 2-3) of the cross-over tube (28).
As discussed above, although Shutts does not teach that the cross-over tube is made of ceramic matrix composite material, Kleinow teaches (Paragraph 0003) the use of continuous fiber reinforced ceramic components, a type of ceramic matrix composite, in shrouds, combustor liners, vanes (nozzles), blades (buckets), and other high temperature components for gas turbine engines.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shutts in view of Kleinow to include the use of ceramic matrix composite 
Regarding Claim 26, Shutts in view of Kleinow teaches the invention as claimed and as discussed above. Shutts further teaches (Figures 1-3) wherein the plurality of channels (annotated above) are arranged on at least one of a first surface (annotated below) of the flange (36, 38, 40, 44, 48, 54; see Figure 2) or a second surface (annotated below) of the flange (36, 38, 40, 44, 48, 54; see Figure 2).

    PNG
    media_image2.png
    1157
    1000
    media_image2.png
    Greyscale

Regarding Claim 27, Shutts in view of Kleinow teaches the invention as claimed and as discussed above. Shutts further teaches (Figures 1-3) wherein a first portion (annotated below) of the plurality of channels (annotated above) arranged on the first surface (annotated above) is angularly offset (the first portion is about 90 degrees offset from the second portion; see annotation below) from a second 

    PNG
    media_image3.png
    991
    1273
    media_image3.png
    Greyscale


Regarding Independent Claim 29, Shutts teaches (Figures 1-3) a combustor system (see Figure 1), comprising:
a combustion chamber (the space within 14; see Figures 1-3) comprising a combustor liner (14; see Figures 1-3);
a cross-over tube (28) comprising a first end (the end of tube 28 near 21; see Figures 2-3) and a second end (the end of tube 28 near 22; see Figures 2-3), the first end (the end of tube 28 near 21; see Figures 2-3) extending into the combustion chamber (the space within 14; see Figures 1-3) through the combustor liner (24; see Figures 2-3), wherein an interior (see Figures 2-3) of the cross-over tube (28) defines a passageway (see Figures 2-3) extending from the first 
a flange (36, 38, 40, 44, 48, 54; see Figure 2) extending radially from (see Figure 2) the cross-over tube (28) between the first end (the end of tube 28 near 21; see Figures 2-3) and the second end (the end of tube 28 near 22; see Figures 2-3), wherein the flange (36, 38, 40, 44, 48, 54; see Figure 2) is configured to engage (via 32 and 48) the combustor liner (24; see Figures 2-3), and wherein the flange (36, 38, 40, 44, 48, 54; see Figure 2) comprises:
a radially outer edge (at 40 and 50; see Figure 2) relative to the longitudinal axis (annotated above); and
a plurality of channels (annotated above) configured to facilitate fluid flow (see the flow arrows shown in Figure 2) to the cross-over tube (28) from the radially outer edge (at 40 and 50; see Figure 2).
Shutts does not teach that the cross-over tube is made of ceramic matrix composite material.
Kleinow teaches (Paragraph 0003) the use of continuous fiber reinforced ceramic components, a type of ceramic matrix composite, in shrouds, combustor liners, vanes (nozzles), blades (buckets), and other high temperature components for gas turbine engines.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shutts to include the use of ceramic matrix composite material in his high temperature tube/flange arrangement, as taught by Kleinow, in order to provide a light weight, high strength, and high stiffness material used in high temperature applications (Paragraph 0003 of Kleinow). 
It is noted that the term “flange” has been interpreted using Merriam-Webster’s Online dictionary definition “an edge that sticks out from something and is used for strength, for guiding, or for attachment to another object” and the term “channel” has been interpreted using dictionary.com’s definition “a furrow, tube, or other groovelike passageway through which something flows”.
Regarding Claim 30,
As discussed above, although Shutts does not teach that the cross-over tube is made of ceramic matrix composite material, Kleinow teaches (Paragraph 0003) the use of continuous fiber reinforced ceramic components, a type of ceramic matrix composite, in shrouds, combustor liners, vanes (nozzles), blades (buckets), and other high temperature components for gas turbine engines.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shutts in view of Kleinow to include the use of ceramic matrix composite material in his high temperature tube/flange arrangement, as taught by Kleinow, for the same reasons discussed above in claim 29.

    PNG
    media_image4.png
    1014
    1305
    media_image4.png
    Greyscale

Regarding Claim 34, Shutts in view of Kleinow teaches the invention as claimed and as discussed above. Shutts in view of Kleinow does not teach, as discussed so far, wherein the CMC cross-over tube and the flange are a single CMC element.
Kleinow teaches (Paragraph 0020) producing complicated geometries from CMC materials and providing a fully integrated part that defines a unitary part.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shutts in view of Kleinow to include the material as taught by Kleinow for the same reasons discussed above in claim 21.
In addition, it is noted that making a part integral, as it is disclosed and claimed in the instant application, was an obvious extension of prior art teachings, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). MPEP 2144.04 V B.
Regarding Claim 38, Shutts in view of Kleinow teaches the invention as claimed and as discussed above. Shutts further teaches (Figures 1-3) wherein the channels (annotated above) are arranged on at least one of a first surface (annotated above) of the flange (36, 38, 40, 44, 48, 54; see Figure 2) or a second surface (annotated above) of the flange (36, 38, 40, 44, 48, 54; see Figure 2).
Regarding Claim 39, Shutts in view of Kleinow teaches the invention as claimed and as discussed above. Shutts further teaches (Figures 1-3) wherein a first portion (annotated above) of the plurality of channels (annotated above) arranged on the first surface (annotated above) is angularly offset (the first portion is about 90 degrees offset from the second portion; see annotation above) from a second portion (annotated above) of the plurality of channels (annotated above) arranged on the second surface (annotated above).

Response to Arguments
Applicant’s arguments with respect to claims 21-23, 26-27, 29-30, 34, 38-39 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741